— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 29, 2001 (People v Pena, 279 AD2d 639 [2001]), affirming a judgment of the Supreme Court, Richmond County, rendered November 24, 1999.
*882Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., S. Miller, McGinity and Schmidt, JJ., concur.